Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The This action is responsive to the application No. 17/120,774 filed on December 14, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0001465 to Yamazaki (Yamazaki 465’) in view of U.S. Pub #2014/0110707 to Koezuka et al. (Koezuka) and further in view of US PGPub 2015/0123120 to Yamazaki (Yamazaki 120’).
Regarding independent claim 1, Yamazaki 465’ teach a method of manufacturing of an oxide semiconductor film (Fig. 2: 408) comprising steps of:
forming a first film (Fig. 2: 408a and ¶0067 and 0069) with a first polycrystalline metal oxide target (it is noted that ¶104 discloses that “a sputtering target which is polycrystalline and has a high relative density (a high filling rate) is used as a sputtering target for forming the first layer such as oxide semiconductor film by using metal oxide is considered sufficient to also meet the broadest reasonable interpretation of the label “first polycrystalline metal oxide target”); and
forming a second film (Fig. 2: 408c and ¶0067 and 0069) over the first film (408b) with a second polycrystalline metal oxide target (it is noted that ¶104 discloses that “a sputtering target which is polycrystalline and has a high relative density (a high filling rate) is used as a sputtering target for forming the second film such as  oxide semiconductor film by using a metal oxide is considered sufficient to also meet the broadest reasonable interpretation of the label “second polycrystalline metal oxide target”),
wherein each of the first film and the second film comprises In, M, and Zn (¶0035-0036 and 0085),
wherein the M is Al, Ga, Y, or Sn (¶0035-0036 and 0085),
wherein the first film has a composition in a neighborhood of a solid solution range of an In1+xM1-xO3(ZnO)y structure (¶0175-0176),
 wherein x satisfies 0 < x < 0.5,
wherein y is approximately 1,
 (it is noted that ¶0035 discloses that “IndM2eZnfOx, where M2 is Al, Ga, or Sn, and 
d is a real number: 0 < d < 5
e is a real number 0 ≤ e ≤ 3

x is any real number (under broadest reasonable interpretation for example x from IndM2eZnfOx can be 4, therefore, Ox is 4”),
thus, Yamazaki’s oxide semiconductor film comprises In, M2, and Zn having the ranges of In, M2 and Zn respectively encompass the claimed ranges of In, M, and Zn),
wherein the second film (408c) comprises a region having a composition in a neighborhood of a solid solution range of an In1+vM1-vO3(ZnO)w structure and having a smaller proportion of indium atoms than the first film,
wherein v satisfies -0.2 ≤ v < 0.2,
wherein w is approximately 1,
(it is noted that with -0.2 ≤ v < 0.2, the content of In in the second oxide semiconductor film In1+vM1-vO3(ZnO)w is 0.8 ≤ In < 1.2; the content of M in the compound is 0.8 < M ≤ 1.2; and the content of Zn in the compound is approximately 1. Yamazaki teaches in (¶0036), a third oxide semiconductor film (408c) represented by IngM3hZniOx, where M2 is Al, Ga, or Sn, and
g is a real number 0 ≤ g ≤ 2
h is a real number 0 ≤ h ≤ 5
i is a real number 0 ≤ i ≤ 5
x is any real number (under broadest reasonable interpretation for example x from IngM3hZniOx can be 4, therefore, Ox is 4”).
Thus, Yamazaki’s third oxide semiconductor film (408c) comprises In, M3, and Zn having the ranges of In, M3, and Zn respectively encompass the claimed ranges of In, M, and Zn of the second oxide semiconductor film).
M, the Zn, and O atoms in total account for 99.97 atomic% or more.
Koezuka teaches wherein the first film comprises a region where the In, the M, the Zn, and O atoms in total account for 99.97 atomic% or more (¶0067). It is noted that Koezuka discloses in ¶0067 that the In atoms is higher than or equal to 25 atomic % which can be interpreted as to for example 25.97 atomic %, therefore 25.97 atomic % and 74 atomic % of M atoms is in total account for 99.97 atomic % or more.
It should also be noted that Koezuka discloses in ¶0188 that it is preferable to use an oxide semiconductor film that has “a highly purified intrinsic” which is considered sufficient to also meet the broadest reasonable interpretation of the label “where the In, the M, the Zn, and O atoms in total account for 99.97 atomic% or more” at least insofar as the impurity concentration is low and the density of defect states is low; this is considered substantially analogous to applicant’s own atoms where the In, the M, the Zn, and O atoms in total account for 99.97 atomic% or more. Accordingly, it is known in the art that the oxide semiconductor film such as InGaZnO contain atoms.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the atoms of the InGaZnO in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed atoms or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Yamazaki 120’ discloses wherein the first polycrystalline metal oxide target has a composition in a neighborhood of In:M:Zn = 4:2:4.1 (¶0240), wherein the second polycrystalline metal oxide target has a composition in a neighborhood of In:M:Zn = 1:1:1.2 (¶0240), and wherein in the case where a proportion of the In of the first polycrystalline metal oxide target is 4, a proportion of the M is greater than or equal to 1.5 and less than or equal to 2.5 and a proportion of the Zn is greater than or equal to 3.1 and less than or equal to 5.1 (atomic ratio of In:M:Zn = 4:2:4.1satisfies the proportion of In, M and Zn).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the polycrystalline metal oxide target as taught by Yamazaki 465” and Koezuka with the polycrystalline metal oxide target as taught by Yamazaki 120’ in order to form an oxide semiconductor film with low carrier density (¶0083).
Regarding claim 2, Yamazaki 465’ discloses wherein x is approximately 0.33, and
wherein v is approximately 0. (¶0035-0036).
It is known in the art that the variable of the structure In1+xM1-xO3(ZnO)y and In1+vM1-vO3(ZnO)w can be varies. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of x and v from the structures above in order to optimize the functionality of the device (see 
Regarding claim 3, Yamazaki 465’ discloses wherein the first film has an atomic ratio in a neighborhood of In:M:Zn = 4:2:3 (¶0085), wherein the second has an atomic ratio in a neighborhood of In:M:Zn = 1:1:1 (¶0085), and wherein in the case where a proportion of the In of the first film is 4, a proportion of the M is greater than or equal to 1.5 and less than or equal to 2.5 and a proportion of the Zn is greater than or equal to 2 and less than or equal to 4. It is noted that Yamazaki discloses different atomic ratios for first to third oxide semiconductor layers 408a to 408c (¶0085).
Regarding claim 4, Yamazaki 465’ teaches wherein the first film comprises a crystal part (¶0170), and wherein the crystal part has c-axis alignment (¶0170).
Regarding claim 7, Yamazaki disclose a semiconductor device comprising the oxide semiconductor film according to claim 1 (¶0013).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki 465’ and Koezuka and Yamazaki 120’ and further in view of U.S. PGPub 2013/0264563 to Okazaki et al. (Okazaki)
Regarding claim 5, Yamazaki 4656’ as previously modified discloses all of the limitations of claim 1 from which this claim depends.
20 atoms/cm3.
Okazaki teaches wherein the first film comprises a region with a hydrogen concentration of lower than 1 x 1018 atoms/cm3 (¶0297).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the first film as taught by previously modified Yamazaki 465’ with a low hydrogen concentration as taught by Okazaki in order for the transistor including oxide semiconductor film to generate electrons serving as carrier, thus, the impurities containing hydrogen are reduced as much as possible in the step of forming the oxide semiconductor film, whereby the hydrogen concentration in the oxide semiconductor film can be reduced (¶0298). Okazaki teaches an overlapping range for the hydrogen concentration of the oxide semiconductor film (¶0297) such that a prima facie case of obviousness exists (MPEP §2144.05.I). Additionally, as it was known in the art to use hydrogen concentration for oxide semiconductor, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, concentration in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in and Koezuka and Yamazaki 120’ and further in view of U.S. Pat #6,452,211 to Ohtani et al. (Ohtani).
Regarding claim 6, Yamazaki 465’ as previously modified disclose all of the limitations of claim 1 from which this claim depends.
Yamazaki 465’ as previously modified fail to disclose wherein the first film comprises a region where Fe, Ni, and Si atoms in total account for lower than 0.03 atomic%.
Ohtani teaches wherein the first film comprises a region where Fe, Ni, and Si atoms in total account for lower than 0.03 atomic% (¶0239).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided a region of the oxide semiconductor film as taught by previously modified Yamazaki 465’with a Fe, Ni and Si atoms as taught by Ohtani in order to provide a semiconductor thin film having extremely high performance (col. 2, lines 1-4). Accordingly, it is known in the art that the oxide semiconductor film such as InGaZnO can contain a region with Fe, Ni and Si. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the lower atomic % of the InGaZnO in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed oxide semiconductor film atomic % or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims of Instant Application
Claims of U.S. Patent 10,439,068
Explanation of Differences
1
8
‘068 Claim 8 encompasses the claimed subject matter
2
9
‘068 Claim 9 encompasses the claimed subject matter
3
10
‘068 Claim 10 encompasses the claimed subject matter
4
11
‘068 Claim 11 encompasses the claimed subject matter
5
12
‘068 Claim 12 encompasses the claimed subject matter
6
13
‘068 Claim 13 encompasses the claimed subject matter
7
14
‘068 Claim 14 encompasses the claimed subject matter



Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,439,068.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application is encompassed by the patent.

Examiner’s Note:
It is suggested and appreciated if Applicant submit the “Common Ownership Statement” for the following references as it was previously discussed with Attorney Stephen Catlin on 11/26/2018 (also see PTO-892 Notice of reference cited):
2015/0064840
2015/0108473
2015/0123120
2015/0348997
2015/0349127
9,553,202
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura “The phase relations in the In2O3-Ga2ZnO4-ZnO system at 1350C”, Koezuka et al. (U.S. Pub # 2014/0110707), Yamazaki et al. (U.S. Pub# 2014/0001465), Okazaki et al. (U.S. Pub # 2013/0264563) and Ohtani et al. (US Pat # 6,452,211).
Each reference represents teachings of the level of ordinary skill in the art pertaining to: Nakamura teach an oxide semiconductor film comprising In, M, and Zn, wherein the oxide semiconductor film has a composition in a neighborhood of a solid solution range of an In1+xM1-xO3(ZnO)y structure (see at least page 298 and page 301, right column, line 9), wherein the M is Al, Ga, Y, or Sn, (Nakamura teaches M is Ga; page 301, right column, line 9), wherein x satisfies 0 < x < 0.5 (Nakamura teaches x is .33; see page 301, right column line 9), wherein y is approximately 1, (Nakamura teaches y is 1). Koezuka teaches wherein the oxide semiconductor film is formed with a sputtering apparatus, wherein the sputtering apparatus comprises a polycrystalline semiconductor target. Yamazaki teaches an oxide semiconductor film (Fig. 2: 408) comprising, a first film (Fig. 2: 408b); and a second film (Fig. 2: 408c) over the first film (408b), wherein each of the first film and the second film comprises In, M, and Zn (¶0035-0036), wherein the M is Al, Ga, Y, or Sn (¶0035-0036), wherein the first film has a composition in a neighborhood of a solid solution range of an In1+xM1-xO3(ZnO)y structure wherein x satisfies 0 < x < 0.5, wherein y is approximately 1, (¶0035 discloses IndM2eZnfOx, where M2 is Al, Ga, or Sn, and d is a real number: 0 < d < 5 e is a real number 0 ≤ e ≤ 3, f is a real number 0 < f < 5 x is any real number, thus, Yamazaki’s oxide semiconductor film comprises In, M2, and Zn having the ranges of In, M2 and Zn respectively encompass the claimed ranges of In, M, and Zn), wherein the second film (408c) comprises a region having a composition in a neighborhood of a solid solution range of an In1+vM1-vO3(ZnO)w structure and having a smaller proportion of indium atoms than the first film, wherein v satisfies -0.2 ≤ v < 0.2, wherein w is approximately 1, (with  -0.2 < v < 0.2, the content of In in the second oxide semiconductor film In1+vM1-vO3(ZnO)w is 0.8 < In ≤ 1.2; the content of M in the compound is 0.8 < M < 1.2; and the content of Zn in the compound is approximately 1. Yamazaki teaches in (¶0036), a third oxide semiconductor film (408c) represented by IngM3hZniOx ,where M2 is Al, Ga, or Sn, and g is a real number. 
Thus Yamazaki’s third oxide semiconductor film (408c) comprises In, M3, and Zn having the ranges of In, M3, and Zn respectively encompass the claimed ranges of In, M , and Zn of the second oxide semiconductor film).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896